United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 20, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 06-41190
                         Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

FIDEL GARZA,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 7:06-CR-223-1
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Fidel Garza appeals the 120-month sentence following his

guilty-plea conviction to possession of a firearm by a convicted

felon.   Garza asserts that he was deprived of due process and his

right to a jury trial because he was sentenced based on findings

not admitted by him and not determined by a jury contrary to the

holdings in United States v. Booker, 543 U.S. 220 (2005), Blakely

v. Washington, 542 U.S. 296 (2004), and Apprendi v. New Jersey,

530 U.S. 466 (2000).   He asserts that his rights under the Fifth

and Sixth Amendments were violated.    A district court can make

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-41190
                                -2-

all factual findings necessary to determine a post-Booker

sentence based on the preponderance of the evidence and such

findings do not violate the Sixth Amendment.    United States v.

Mares, 402 F.3d 511, 519 (5th Cir. 2005).     Mares also implicitly

rejected any claim based on the Fifth Amendment.     Id.

     Garza also contends that the district court improperly

calculated the applicable guideline range for his case.    Garza

bases his assertions on misstatements of the district court’s

consideration of the Sentencing Guidelines.    To the extent that

Garza is attempting to raise a challenge to the guideline

calculations that is distinct from the constitutional argument

noted above, he has not explained why the district court’s

calculations were incorrect and thus has failed to adequately

brief any such argument.   Counsel’s brief need not be liberally

construed to find such an argument.   See Beasley v. McCotter, 798

F.2d 116, 118 (5th Cir. 1986).   The judgment of the district

court is AFFIRMED.